Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  148814(35)(36)                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148814
                                                                   COA: 319151
                                                                   Wayne CC: 08-008639-FC
  DERRICK LEE SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issues is GRANTED. The motion for
  reconsideration of this Court’s July 29, 2014 order is considered, and it is DENIED,
  because it does not appear that the order was entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2015
         d0223
                                                                              Clerk